       THE FOLLOWING ORDER
       IS APPROVED AND ENTERED
       AS THE ORDER OF THIS COURT:

       DATED: January 31, 2019
                                                      Brett H. Ludwig
                                                      United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:    Randi J. Luznicky,                          Case No. 18−30039−bhl
                           Debtor.                    Chapter 7

                                 ORDER DISMISSING CASE

   The Debtor failed to file Local Form 1007 - Payment Advice Cover Sheet, and pay stubs as
appropriate, as required under Bankruptcy Code § 521 within 45 days of the filing of the petition.
The Bankruptcy Code requires "automatic dismissal" of this case for failure to file this
information.
   The Court ORDERS that the Debtor's bankruptcy case is dismissed effective December 10,
2018 for failure to file Local Form 1007 - Payment Advice Cover Sheet, and pay stubs as
appropriate, as required under Bankruptcy Code § 521 (a)(1)(B)(iv).

                                               ####




                  Case 18-30039-bhl     Doc 11    Filed 01/31/19    Page 1 of 1
